Exhibit 10.2 PureSafe Water Systems, Inc. Incentive Stock Option Agreement PureSafe Water Systems, Inc., a Delaware corporation (the “Company”), pursuant to the Company’s 2008 Equity Incentive Plan (the “Plan”), has granted to Terry R. Lazar (the “Optionee”) a stock option (the “Option”) to purchase a total of three million (3,000,000) shares (each, a “Share”) of the common stock, par value $0.001 per share (the “Common Stock”), of the Company, at the exercise price of $0.041 per Share (the “Exercise Price”), on the terms and conditions set forth in this Incentive Stock Option Plan Agreement (this “Agreement”) and, in all respects, subject to the terms and conditions of the Plan.The date of grant of the Option is April 17, 2009 (the “Date of Grant”).Unless otherwise defined herein, the capitalized terms defined in the Plan shall have the same defined meanings in this Agreement.The Option is intended to be an Incentive Stock Option within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”); provided, however, to the extent that the Option does not qualify as an Incentive Stock Option under the Code, such portion of the Option shall be treated as an option that does not qualify as an Incentive Stock Option under the Code. 1.
